Title: To John Adams from John Trumbull, 20 August 1774
From: Trumbull, John
To: Adams, John


     
      
       Boston, Aug. 20, 1774
      
     
     In the county of Worcester, the people, at a general meeting, have resolved that no court shall be held there, according to the new regulation of juries, and that judge Oliver shall not take his seat. Upon a report that a regiment would be sent to protect the court, they declared that they were ready to meet it. It is to be hoped, however, that no violent measures will be taken, till the sense of the whole continent is known; as the people have great dependence upon the determinations of congress, and expect them to chalk out the line for their conduct. As to the soldiers here, they are no more feared than if they were the troops of Lilliput. Indeed, they are much more disposed to flight than combat, and have more inclination to desert to us than to fight us—above two hundred having already left them. To put a stop to these frequent desertions, the officers are obliged to treat them with great severity—death or 1000 lashes, is the only choice offered to those who are retaken. There is a humorous story told about town of one of the deserters, though I cannot say it is absolutely to be depended upon as a fact: a soldier, whose name is Patrick, deserted sometime ago and settled in a country town at some distance, and there undertook to instruct a company of about fifty men in military exercises. A sergeant and eight men were sent to apprehend deserters, got intelligence of him, and agreed with a countryman, for a couple of guineas, to conduct them to him. Patrick, it seems, was at that time exercising his company; however, being called by the sergeant and his men, he immediately came up to them. The sergeant demanded what he did there, told him he was his prisoner, and ordered him to return and join his regiment. Sir, said Patrick, I beg your pardon, but I don’t think it possible for me to obey you at present. The sergeant repeated his orders in a very peremptory style. Patrick still assured him of the great improbability of his being able to comply with the command; but told him, as it was not absolutely certain, he would see what could be done about it. You must know, said he, that we determine every thing here by a vote—and turning to his company, which had by this time come up,—gentlemen, says he, if it be your mind that I should leave the town and return to my regiment, please to manifest it. Not a single hand appeared in favor of the motion. He then desired that those who were contrary-minded should manifest it, which passed nem. con. The sergeant and his men, finding themselves in so small a minority, and seeing it in vain to oppose the general voice of the meeting, were about to return again in peace, when one or two of his men were desirous to have it put to vote whether they should not stay also. Patrick, as moderator, immediately put the question, which it was not difficult to carry in such an assembly, and the sergeant, knowing it vain to resist, returned with six men to his regiment.
    